UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6283


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

DANNY RONEY,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:20-hc-02244-BR)


Submitted: September 9, 2021                                Decided: September 14, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Genna Danelle Petre, Special Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danny Terron Roney appeals the district court’s order finding that he is presently

suffering from a mental disease or defect for which he is in need of custody for care and

treatment in a suitable facility under 18 U.S.C. § 4245 and ordering him into the custody

of the United States Attorney General for hospitalization and treatment. Roney’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether the district court made

adequate findings of fact. Although informed of his right to file a pro se supplemental

brief, Roney has not done so. We affirm.

       Section 4245 provides for the hospitalization of an imprisoned person suffering

from mental disease or defect. A district court properly grants a § 4245 motion if the

government proves by a preponderance of the evidence that an inmate currently suffers

from a mental disease or defect requiring “custody for care or treatment in a suitable

facility.” 18 U.S.C. § 4245(a), (d); United States v. Baker, 45 F.3d 837, 840 (4th Cir.

1995). The district court’s determination of this issue is one of fact that we review under

a clearly erroneous standard. United States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004).

“[C]lear error exists only when the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.” United States v. Slager,

912 F.3d 224, 233 (4th Cir. 2019) (internal quotation marks omitted).

       In making its assessment, the district court relied on both the written evaluation and

live testimony of a forensic psychologist from the Federal Medical Center at Butner, North

Carolina. The psychologist rendered her expert opinion that Roney suffered from a mental

                                             2
disease or defect for which he required treatment at a suitable facility and that, in the

absence of such an order, he presented a danger to himself and others. Roney presented no

evidence to the contrary. We therefore conclude that the district court did not clearly err

when it found Roney needed to be placed in a suitable facility for treatment under § 4245.

We also conclude Roney received all of the procedural protections to which he was entitled.

See Vitek v. Jones, 445 U.S. 480, 494-96 (1980) (identifying minimum procedural

safeguards for commitment).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s order.

This court requires that counsel inform Roney, in writing, of the right to petition the

Supreme Court of the United States for further review. If Roney requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Roney.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3